                           DISTRICT COURT
                     FOR THE DISTRICT OF NEVADA


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,

                                          Plaintiff,    Civil Action No.
                         v.                             3:19-cv-00429-MMD-CBC


 BETTOR INVESTMENTS,LLC,and
 MATT~IEW C.STUART,

                                       Defendants.




JUDGMENT AS TO DEFENDANTS BETTOR INVESTMENTS,LLC,AND
                  MATTHEW C.STUART

       The Securities and Exchange Commission ("Commission") having

filed a Complaint and Defendants Bettor Investments, LLC, and Matthew C.

 Stuart ("Defendants") having entered general appearances; consented to the

 Court's jurisdiction over t h e m and the subject matter ofthis action; consented

to the entry of this Judgment without admitting or denying the allegations of

the Complaint (except as to jurisdiction); waived findings of fact and

conclusions of law; and waived any right to appeal from this Judgment:
                                         I.

      IT IS HEREBY ORDERED,ADJUDGED,AND DECREED that Defendants

and their agents, servants, employees, attorneys, and all persons in active concert

or participation with them who receive actual notice of this Judgment by

personal service or otherwise are permanently restrained and enjoined from

violating, directly or indirectly, Section 10(b) of the Securities Exchange Act of

1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule lOb-5 promulgated

thereunder [17 C.F.R. ~ 240.l Ob-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities

exchange, in connection with the purchase or sale of any security:

      (a)    to employ any device, scheme, or artifice to defraud;

      (b)    to make any untrue statement of a material fact or to omit to state

       a material fact necessary in order to make the statements made, in the

       light of the circumstances under which they were made, not misleading;

       or,

      (c)    to engage in any act, practice, or course of business which

       operates or would operate as a fraud or deceit upon any person by, directly

       or indirectly, (i) creating a false appearance or otherwise deceiving any

       person, or (ii) disseminating false or misleading documents, materials, or

       information or making, either orally or in writing, any false or misleading
        statement in any communication with any investor or prospective investor,

        about:


              (A)any investment strategy or investment in securities,


             (B)the prospects for success of any product or company,


             (C)the use of investor funds,


             (D)compensation to any person,


             (E)Defendants' qualifications to advise investors; or


             (F)the intended use of investor funds or investment

              proceeds.


                                        II.

      IT IS FURTHER ORDERED,ADJUDGED AND DECREED that Defendants

and their agents, servants, employees, attorneys, and all persons in active concert

or participation with them who receive actual notice of this Judgment by

personal service or otherwise are permanently restrained and enjoined from

violating Section 17(a) of the Securities Act of 1933 (the "Securities Act") [15

U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or

instruments of transportation or communication in interstate commerce or by use

ofthe mails, directly or indirectly:
       (a)    to employ any device, scheme, or artifice to defraud;

      (b)     to obtain money or property by means of any untrue statement of a

       material fact or any omission of a material fact necessary in order to make

       the statements made, in light of the circumstances under which they

       were made, not misleading; or

      (c)     to engage in any transaction, practice, or course of business which

       operates or would operate as a fraud or deceit upon the purchaser

by, directly or indirectly,(i) creating a false appearance or otherwise deceiving any

person, or (ii) disseminating false or misleading documents, materials, or

information or making, either orally or in writing, any false or misleading statement

in any communication with any investor or prospective investor, about:


      (A)any investment strategy or investment in securities,


      (B)the prospects for success of any product or company,


      (C)the use of investor funds,


      (D)compensation to any person,


      (E)Defendants' qualifications to advise investors; or


     (F)the intended use of investor funds or investment proceeds.


                                        III.
      IT IS FURTHER ORDERED,ADJUDGED AND DECREED that Defendants

and their agents, servants, employees, attorneys, and all persons in active concert or

participation with them who receive actual notice of this Judgment by personal

service or otherwise are permanently restrained and enjoined from violating Section

5 ofthe Securities Act[15 U.S.C. § 77e], by, directly or indirectly, in the absence of

any applicable exception:

      (a)     Unless a registration statement is in effect as to a security, making

       use of any means or instruments of transportation or communication in

       interstate commerce or of the mails to sell such security through the use or

       medium of any prospectus or otherwise;

      (b)     Unless a registration statement is in effect as to a security, carrying

       or causing to be carried through the mails or in interstate commerce, by any

       means or instruments oftransportation, any such security for the purpose of

       sale or for delivery after sale; or,

      (c)     Making use of any means or instruments of transportation or

       communication in interstate commerce or of the mails to offer to sell or

       offer to buy through the use of medium of any prospectus or otherwise any

       security, unless a registration statement has been filed with the Commission

       as to such security, or while the registration statement is the subject of a

      refusal order or stop order (prior to the effective date of the registration
       statement) any public proceeding or examination under Section 8 of the

       Securities Act[15 U.S.C. § 77h].


                                        C►~~

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants

shall pay disgorgement ofill-gotten gains in the amount of $75,500 and prejudgment

interest thereon in the amount of $10,405.14, for a total disgorgement amount of

$85,905.14.

      Payment may be transmitted electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may

also be made directly from a bank account or by credit or debit card via Pay.gov

through the SEC website at http://w~u~~.sec.gov/about/offices/ofm.htm. Payment

may also be made by certified check, bank cashier's check, or United States postal

money order payable to the Securities and Exchange Commission, which shall be

delivered or mailed to:

      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard
      Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number,

and name of the Court; Bettor Investments, LLC and Mathew C. Stuart as
Defendants in this action; and specifying that payment is made pursuant to this

Judgment.

      Defendants shall simultaneously transmit photocopies ofevidence ofpayment

and case identifying information to the Commission's counsel in this action. By

making this payment, Defendants relinquish all legal and equitable right, title, and

interest in such funds and no part of the funds shall be returned to Defendants.

      The Commission shall hold the funds (collectively, the "Fund") and may

propose a plan to distribute the Fund subject to the Court's approval. The Court

shall retain jurisdiction over the administration of any distribution of the Fund. If

the Commission staff determines that the Fund will not be distributed, the

Commission shall send the funds paid pursuant to this Judgment to the United States

Treasury.

      Payment ofthe total disgorgement amount of$85,905.14 is due within 14 days

of entry of this Judgment. The Commission may enforce the Court's judgment for

disgorgement and prejudgment interest by moving for civil contempt (and/or

through other collection procedures authorized by law) at any time after 14 days

following entry of this Judgment. Defendants shall pay post judgment interest on

any delinquent amount pursuant to 28 U.S.C. § 1961. Payment shall be deemed

made on the date it is received by the Commission.

                                         V.
      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants shall pay a civil penalty in an amount to be determined by the Court upon

motion ofthe Commission,pursuant to Section 20(d)ofthe Securities Act[15 U.S.C.

§ 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

                                         VI.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

Consent is incorporated herein with the same force and effect as if fully set forth

herein.

                                        VII.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction ofthis matter for the purposes of enforcing the terms

ofthis Judgment.

      There being no just reason for delay, pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and

without further notice.

Dated: September 30, 2019



                                 The Honorable Miranda M.Du
                                 United States District Judge
